DETAILED ACTION
This is an Office action based on application number 16/651,631 filed 27 March 2020, which is a national stage entry of PCT/JP2018/036041 filed 27 September 2018, which claims priority to JP2018-181177 filed 27 September 2018 and JP2017-192138 filed 29 September 2017. Claims 1-7 are pending.
Amendments to the claims, filed 27 March 2020, have been entered into the above-identified application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakazawa et al. (WIPO International Publication No. WO 2015/122220 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2016/0326400 A1) (Nakazawa).

Regarding instant claim 1, Nakazawa discloses a gluing sheet comprising a layer of pressure-sensitive adhesive microcapsules, wherein the pressure-sensitive adhesive microcapsules comprises a gluing agent encapsulated by a wall; furthermore, the pressure-sensitive adhesive microcapsules are applied to the sheet using a binder (Claims 8-9). As said pressure-sensitive adhesive microcapsules are disposed on the sheet to form a layer, said microcapsules are considered cohesive as they stick to one another and the sheet.
	Nakazawa further discloses that the pressure-sensitive adhesive microcapsules have no gluing properties until pressure is applied and obtains a gluing force after pressure is applied (paragraph [0032]).
	Nakazawa does not explicitly disclose that the article expresses adhesiveness by stretching.
	However, in their original disclosure, Applicant teaches that when the adhesive article is stretched, stress is applied to the shells of the core-shell polymer particles, thereby causing the shells to break to expose the adhesive core, thereby expressing adhesiveness (see Specification at paragraph [0057]).
	Similarly, Nakazawa teaches that upon application of pressure on the gluing sheet by an adherend, the pressure-sensitive adhesive microcapsules on the gluing sheet break and a gluing force is exhibited.
	Since Nakazawa and Applicant’s invention desire an adhesive sheet that expresses adhesiveness upon breaking of adhesive-encapsulated microcapsules, the gluing sheet of Nakazawa is construed as capable of expressing adhesiveness by application of a pressure inclusive of stretching. Therefore, Nakazawa is construed to anticipate or at least obviate the recited limitation of an adhesive article that expresses adhesiveness by stretching.
	
Regarding instant claim 2, the gluing sheet of Nakazawa is construed to have a sheet shape.

Regarding instant claim 3, Nakazawa discloses the gluing sheet comprises the pressure-sensitive adhesive microcapsules on a support (Claim 8).

Regarding instant claim 5, the gluing sheet of Nakazawa is construed to have a sheet shape, wherein a “sheet shape” is construed to encompass linear shape.

Regarding instant claim 6, Nakazawa discloses the gluing sheet comprises the pressure-sensitive adhesive microcapsules on a support (Claim 8). Said support is construed to meet the claimed core material. Furthermore, since the support of the gluing sheet is covered by the pressure-sensitive adhesive microcapsules in its entirety (i.e., inclusive of a longitudinal direction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Nanzaki (JP 2000290603 A with citations taken from the translation provided by Applicant).

Regarding instant claims 4 and 7, Nakazawa discloses the gluing sheet comprising pressure-sensitive adhesive microcapsules that exhibit a gluing force upon application of pressure, as cited in the rejection of claim 1, above.
	Nakazawa does not explicitly disclose the difference in tack of the gluing sheet before and after stretching of the sheet.
	Instead, Nakazawa further discloses that the pressure-sensitive adhesive microcapsules have no gluing properties until pressure is applied and obtains a gluing force after pressure is applied (paragraph [0032]). Further, Nakazawa teaches that the gluing force can be controlled as desired by controlling the amount of radiation exposed to the pressure-sensitive adhesive composition during manufacture, controlling the amount of gluing agent encapsulated by the microcapsules, and controlling the amount of microcapsules coated onto the support (paragraphs [0029; 0032; 0128; 0133]). Said gluing force is construed to be analogous to the tack recited by the claims.
	Further, Nanzaki discloses an adhesive sheet comprising a non-adhesive thin layer applied to an adhesive layer, wherein the adhesive sheet is stretched to break the non-adhesive layer in order to allow the adhesive sheet to exhibit adhesiveness (paragraph [0003]). Nanzaki teaches that such a method avoids damage caused by peeling of a release sheet used to protect the adhesive sheet (paragraph [0005]).
	Nanzaki further disclose that he adhesive sheet uses an unstretched plastic film as a base material as such a material is easily stretched.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the unstretched base material of Nanzaki as the base material of the gluing sheet of Nakazawa. The motivation for doing so would have been that such unstretched base materials are readily used in adhesive sheets wherein it is desired to rupture a material that covers and adhesive material such that the adhesive sheet exhibits adhesiveness. 
	The prior art combination is construed to produce a gluing sheet that is not only stretchable, but would necessarily exhibit adhesiveness after a stretching operation.
Since the instant specification is silent to unexpected results, the specific tack difference exhibited by the adhesive sheet before and after breaking of the microcapsules is not considered to confer patentability to the claims. As the gluing force/tack is a variable that can be modified, among others, by adjusting the amount of radiation applied to the pressure-sensitive adhesive composition, adjusting the content of pressure-sensitive encapsulated by the microcapsules, and adjusting the amount of microcapsules applied to the substrate of the gluing sheet, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the parameters of the gluing sheet of Nakazawa to obtain the desired gluing force after breaking of the microcapsules (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Nanzaki with Nakazawa to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/19/2022